MNH Sub I, LLC v Fu (2019 NY Slip Op 02513)





MNH Sub I, LLC v Fu


2019 NY Slip Op 02513


Decided on April 3, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
COLLEEN D. DUFFY
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2016-06422
 (Index No. 31684/13)

[*1]MNH Sub I, LLC, respondent, 
vVivian Y. Fu, appellant.


Legal Aid Society of Rockland County, Inc., New City, NY (Derek S. Tarson of counsel), for appellant.
Knuckles Komosinski & Manfro, LLP, Elmsford, NY (John E. Brigandi and Evelyn Flores of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Vivian Y. Fu appeals from an order of the Supreme Court, Rockland County (William A. Kelly, J.), dated May 25, 2016. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against that defendant, to strike that defendant's amended answer and affirmative defenses, and to appoint a referee to compute the amount due to the plaintiff.
ORDERED that the appeal is dismissed, with costs.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with entry of the order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the related appeal from the order and judgment of foreclosure and sale (see CPLR 5501[a][1]; Marchai Properties, L.P. v Fu, _____ AD3d ______ [decided herewith]).
MASTRO, J.P., DUFFY, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court